Title: General Orders, 29 November 1780
From: Washington, George
To: 


                        
                            Morristown Wednesday November 29th 1780
                            Parole
                            Countersigns.
                        
                        The General has the pleasure to inform the Army that Major Tallmadge with a party of sixty dismounted
                            dragoons of the 2d regiment surprized Fort St George on Long Island and captured a Colonel, Captain Lieutenant Surgeon and
                            Fifty men in it—That he destroyed the works, burnt a Vessel laden with Stores in the harbour, and the King’s Magazine of
                            Forage at Coram containing upwards of three hundred tons of Hay and returned without the loss of a man having only one
                            wounded—Of the Enemy seven were left dead and mortally wounded at the Fort.
                    